Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered January 16, 2013, dismissing the complaint, pursuant to an order, same court and Justice, entered on or about November 21, 2012, which, inter alia, granted defendants’ motion to dismiss the amended complaint, unanimously reversed, on the law, without costs, the judgment vacated and the motion to dismiss denied. Appeal from aforesaid order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Applying the liberal pleading standards applicable to employment discrimination claims under the State and City Human Rights Laws (HRLs) (see e.g. Vig v New York Hairspray Co., L.P., 67 AD3d 140, 144-145 [1st Dept 2009]; Executive Law § 296 [1] [a]; Administrative Code of City of NY § 8-107 [1] [a]), plaintiff has stated causes of action for violations of both the State and City HRLs based on age and race discrimination.
Concur — Gonzalez, EJ., Tom, Friedman, Andrias and Saxe, JJ.